Citation Nr: 0716059	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-15 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to a compensable rating for status post 
sprain of the right ankle.

4.  Entitlement to a compensable rating for status post 
sprain of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The veteran had active service from December 1981 to December 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A June 2002 
rating decision, in pertinent part, granted entitlement to 
service connection for hemorrhoids and for status post 
sprain/strain of the right and left ankles, and assigned non-
compensable (0 percent) disability ratings for hemorrhoids 
and for each ankle, effective from January 1, 2002.  An 
August 2002 rating decision denied entitlement to service 
connection for otitis media.  In December 2004, the veteran 
failed to report for a scheduled hearing at the RO, before a 
Veterans Law Judge.



FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
veteran currently has otitis media or that he has a current 
disability due to otitis media.

2.  The veteran has recurrent mild hemorrhoids with periodic 
bleeding; the medical evidence does not show evidence of 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences.

3.  The veteran's status post sprain of the right ankle is 
manifested by no more than complaints of discomfort and 
objective evidence of mild instability; range of motion is 
full and painless.

4.  The veteran's status post sprain of the left ankle is 
manifested by no more than complaints of discomfort and 
objective evidence of mild instability; range of motion is 
full and painless.



CONCLUSIONS OF LAW

1.  Otitis media was not incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).

2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2006).

3.  The criteria for a compensable rating for status post 
sprain of the right ankle have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5271 (2006).

4.  The criteria for a compensable rating for status post 
sprain of the left ankle have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5271 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claims, as he was 
sent notice letters in January 2002, June 2002, November 
2003, and May 2004.  Collectively, the letters informed the 
veteran of VA's duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  Thus, the Board concludes that collectively the 
notices received by the veteran adequately complied with the 
VCAA and subsequent interpretive authority, and that he has 
not been prejudiced by the notice and assistance provided.  
In addition, it appears that all pertinent obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran has been provided with several opportunities to 
submit evidence and argument in support of his claim.  The 
Board concludes that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  See Mayfield, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision since the claim of 
service connection and the claims for higher ratings are 
being denied herein, no disability ratings or effective dates 
will be assigned, and so those issues are moot.

II.  Service connection

The issues before the Board includes a claim of service 
connection for otitis media.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service medical records show that in September 1981 the 
veteran complained of cold symptoms and was found to have 
serous otitis media.  In January 1982 he was treated for 
otitis media of the left and right ears.  In September 1988 
he complained of a left ear ache and sore throat and there 
was no ear infection found, and the diagnosis included upper 
respiratory infection and pharyngitis.  In September 1992, he 
complained of a left ear ache and sore throat and the 
diagnosis was pharyngitis.  In March 1993 the veteran was 
seen for complaints of a left ear ache and sore throat.  
Examination of the ears showed that the tympanic membranes 
and canals were clear.  The impression was URI.  In January 
2001, the veteran underwent a medical examination for 
retirement purposes and his 'ears' and 'drums' were 
clinically evaluated as normal.  On a January 2001 Report of 
Medical History completed by the veteran, he checked the 'No' 
box with regard to 'recurrent ear infections.'  

On VA general medical examination in May 2002, physical 
examination showed his HEENT (head, eyes, ear, nose, and 
throat) to be clear.  

On VA ear disease examination in July 2002, the veteran 
denied any history of ear infections or otitis media while in 
service.  He denied otalgia or otorrhea.  On examination both 
ear canals were clear and tympanic membranes were intact.  
The diagnosis was "Otitis media.  No evidence of infection 
at time of examination." 

On VA ear disease examination in November 2003, the veteran 
denied any history of ear infections or otitis media in 
service.  The impression was that the veteran did not have 
any evidence of otitis media and did not have any history of 
otitis media.  

Upon review of the entire evidence of record, the Board 
acknowledges that service medical records show treatment for 
otitis media on two occasions, in 1981 and 1982.  There was, 
however, no subsequent findings of any ear infections or 
otitis media.  Moreover, the veteran specifically denied 
recurrent ear infections upon retirement from service, and 
his ears were clinically evaluated as normal.  Most recently, 
on a VA examination of the ears in July 2002, there was no 
evidence of infection at that time, and on VA ear disease 
examination in November 2003, the impression was that the 
veteran did not have any evidence of otitis media and did not 
have any history of otitis media.  Thus, as the veteran is 
not shown to have a current disability of otitis media, 
service connection for such disability is not warranted.  The 
threshold requirement to establish service connection is that 
there must be competent (medical) evidence of the current 
existence of the claimed disorder.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A veteran's belief that he is entitled to 
some sort of benefit simply because he had a disease or 
injury while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the 
objective medical evidence of record, including VA 
examinations, shows no current otitis media.  Accordingly, 
the preponderance of the evidence is against the claim of 
service connection for otitis media; the benefit-of-the-doubt 
rule does not apply; and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Claims for Higher Disability Ratings

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

A.  Ankles

Service medical records reflect that in January 1982, the 
veteran sought treatment for right ankle pain, which was 
found to be mild tendonitis.  In March 1982, he sustained a 
lateral ligamentous strain to the left ankle.  In February 
1987, he had a left ankle sprain.  In January 1988, he 
complained of recurrence of a bad right ankle sprain.  In 
February 1988, he sprained his left ankle playing basketball.  
In May 1990, the veteran sprained his left ankle.  In 
November 1992, he was fitted for ankle braces and reported a 
history of numerous ankle sprains and having weak ankles.  In 
May 1993, he hit his right ankle with a sledgehammer and the 
assessment was contusion of the distal tibia.  

On VA general medical examination conducted in May 2002, the 
veteran reported that both ankles bothered him since 
"rucking cross country in training," and that his ankles 
rolled frequently and sometimes swelled.  Examination showed 
normal ankles without swelling or tenderness over the joint 
lines or ligaments.  There was bilateral painless range of 
motion, and dorsiflexion was from 0 to 20 degrees and plantar 
flexion was from 0 to 45 degrees.  X-rays showed a normal 
left ankle and the right ankle had calcific densities near 
the medial malleolus of the right ankle to document previous 
injury there.  The examiner's finding was mild instability of 
both ankles due to strains and sprains in service.  

On a VA treatment record dated in April 2003, examination of 
the extremities showed that motor strength was 5/5 in both 
lower extremities; an examination of the feet was normal; 
and, his gait was normal.  

In November 2003, the veteran failed to report for a 
scheduled VA joints examination. 

By June 2002 rating decision, the RO granted service 
connection for status post strain/sprain of the right ankle 
and for status post strain/sprain of the left ankle, and 
granted 0 percent (non-compensable) ratings for each ankle, 
effective from January 1, 2002, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  

Pursuant to Diagnostic Code 5284, a 10 percent evaluation is 
warranted for a moderate foot injury, a 20 percent evaluation 
is assigned for moderately severe foot injury, and a 30 
percent evaluation is assigned for severe foot injury.  38 
C.F.R. §4.71a, Diagnostic Code 5284.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Pursuant to Diagnostic Code 5271, another potentially 
applicable diagnostic code, limited motion of the ankle 
warrants a 10 percent disability evaluation if moderate and a 
20 percent evaluation if marked.  38 C.F.R. §4.71a, 
Diagnostic Code 5271.

Normal ankle dorsiflexion is to 20 degrees and normal plantar 
flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Board notes that the word "moderate" is not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
degree that its decisions are "equitable and just."  38 
C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

In this case, the veteran's right and left ankle foot 
disabilities show minimal symptomatology.  On VA examination 
in May 2002, the veteran reported his ankles "bothered" him 
and that his ankles "rolled frequently and sometimes 
swelled."  Examination, however, showed normal ankles 
without swelling or tenderness.  Although X-ray evidence 
showed calcific densities of the right ankle, examination 
showed bilateral painless range of motion that was full.  The 
examiner found mild instability of both ankles.  A VA 
treatment record in 2003 showed 5/5 motor strength in the 
lower extremities, a normal feet examination, and a normal 
gait.  Based on such objective findings, the Board concludes 
that disability such as that described above, manifested by 
discomfort and mild instability, does not amount to 
disability that warrants a characterization of moderate, as 
that term is used in Diagnostic Code 5284.  With regard to 
Diagnostic Code 5271, the Board notes that a compensable 
rating would not be warranted pursuant to that diagnostic 
code as the veteran's ankles have been found to have full 
painless range of motion.  In addition, because the veteran 
has reported no symptoms other than that his ankles 
"bothered" him, occasional swelling, and mild instability, 
the Board finds that a compensable rating is not warranted 
under any other diagnostic code relating to the ankle.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5275, 5273, 5274.

It should be noted that, although the Board is required to 
consider the effect of pain when making a rating 
determination, the veteran's reported discomfort was not 
medically attributed as a residual of his service-connected 
right and left ankle disabilities.  It is also important to 
emphasize that the Rating Schedule does not provide a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  With regard to establishing loss of 
function due to pain, it is necessary that complaints be 
supported by adequate pathology and be evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40.  The 
Board finds that the effects of discomfort/pain reasonably 
shown to be due to the veteran's service-connected right and 
left ankle disabilities are contemplated in the non-
compensable ratings currently assigned.  There is no 
indication that pain, due to disability of the left or right 
ankle, causes functional loss greater than that contemplated 
by the non-compensable evaluation assigned.  38 C.F.R. § 
4.40; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Consequently, the Board finds that the non-compensable 
ratings assigned in this decision adequately reflects the 
impairment experienced by the veteran due to his service-
connected right and left ankle disabilities.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's left and right ankle disabilities have resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the evidence preponderates against the claim for a 
compensable rating for the service-connected right ankle 
disability and left ankle disability at any time since the 
grant of service connection in January 2002, the benefit-of-
the- doubt doctrine is inapplicable, and the claims for 
compensable ratings must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

B.  Hemorrhoids

Service medical records also show that the veteran was 
treated for hemorrhoids on several occasions in service.  In 
June 2001 he complained of rectal bleeding, and in August 
2001 he underwent a colonoscopy, during which two polyps were 
removed.  

On VA general medical examination in May 2002, the veteran 
reported that his hemorrhoids protrude at times, without 
pain, and that he had rectal bleeding in service, sometimes 
dark, which led to diagnostic barium enema and colonoscopy.  
He reported no further bleeding.  On rectal examination in 
May 2002, the examiner noted there was nothing wrong except 
for ordinary hemorrhoids and the veteran's stool was negative 
for occult blood.  The findings included mild hemorrhoids.  

In August 2003, it was noted that in November 2002, the 
veteran reported having bright red blood per rectum (BRBPR), 
and that he had internal bleeding in the past, and now it was 
a daily occurrence.  It was noted that he had hemorrhoids 
that were grade 1 and non-thrombosing in nature.

By June 2002 rating decision, the RO granted service 
connection for hemorrhoids and granted a 0 percent (non-
compensable) rating, effective from January 1, 2002, pursuant 
to 38 C.F.R. § 4.114, Diagnostic Code 7336.  

Pursuant to Diagnostic Code 7336, a non-compensable rating is 
warranted where hemorrhoids are mild or moderate in degree.  
A 10 percent rating is warranted where they are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
warranted where there is persistent bleeding with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114.

The veteran contends that he should be entitled to a higher 
rating for his service-connected hemorrhoids.  While the 
veteran contends that his hemorrhoids are more severe than 
shown by the current disability rating, the Board finds that 
the competent medical evidence of record does not warrant the 
grant of a compensable rating for hemorrhoids.  In order for 
a compensable rating to be granted, there must be evidence of 
large or thrombotic hemorrhoids which are irreducible with 
evidence of frequent recurrence.  On VA general medical 
examination in May 2002, the veteran reported that his 
hemorrhoids protrude at times, without pain, and that he had 
rectal bleeding in service, sometimes dark, which led to 
diagnostic barium enema and colonoscopy.  He reported no 
further bleeding.  On rectal examination in May 2002, the 
examiner noted there was nothing wrong except for ordinary 
hemorrhoids and the veteran's stool was negative for occult 
blood.  The findings included mild hemorrhoids.  On a VA 
treatment record dated in August 2003, it was noted that in 
November 2002 the veteran reported having bright red blood 
per rectum and that he had internal bleeding in the past, and 
now it was a daily occurrence.  It was noted that he had 
hemorrhoids that were grade 1 and non-thrombosing in nature.  
In November 2003, the veteran failed to report for a VA 
examination of the rectum and anus.  

After considering the evidence of record pertaining to the 
veteran's hemorrhoids, the Board finds that they are no more 
than mild in degree.  Although the hemorrhoids are 
symptomatic to the extent that they cause some discomfort and 
periodic bleeding, the examination reports do not contain 
findings that suggest that they are more than moderate in 
severity.  The evidence reflects that they are not large or 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  There is also no objective evidence of 
persistent bleeding from the hemorrhoids of such severity as 
to result in anemia, nor are there objective findings of 
fissures.  The Board notes that a thrombosed hemorrhoid was 
previously excised in 2003, and subsequent examination has 
shown that currently no hemorrhoids are not present.  
Accordingly, the Board concludes that the criteria for a 
compensable rating for hemorrhoids are not met.  Absent 
clinical documentation of such findings the veteran is not 
entitled to a compensable rating for his service-connected 
hemorrhoids.  The weight of the evidence establishes that 
hemorrhoids are no more than mild or moderate, and properly 
rated noncompensable.  Thus, the current level of disability 
shown is encompassed by the rating assigned and with due 
consideration to the provision of 38 C.F.R. § 4.7, a 
compensable evaluation is not warranted.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's hemorrhoids have resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and a 
compensable rating must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for otitis media is not warranted.  A 
compensable rating for hemorrhoids is not warranted.  A 
compensable rating for status post sprain of the right ankle 
is not warranted.  A compensable rating for status post 
sprain of the left ankle is not warranted.  The appeal is 
denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


